This case is before the court on a motion to set aside the jury’s verdict in plaintiff’s favor, for personal injuries resulting from a collision between a bicycle ridden by her and an automobile driven by the defendant.
*556Defendant was operating a right hand drive five passenger touring car on Bowdoin Street, in the City of Portland going towards the Western Promenade. As he approached Chadwick Street, which entered Bowdoin at a sharp angle on the right, the plaintiff, a girl of about eighteen, entered Bowdoin Street on the left from the drive-way of a private residence, and collided with the auto.
After careful study of the evidence we feel that with due care on the plaintiff’s part the accident would have been avoided. The automobile was moving in broad day light at a moderate rate and must have been seen by the plaintiff whose plain duty it was to watch the traffic in the street she was about to enter. Yet with no warning from the bell with which her wheel was equipped she ran directly in the path of the car, when the defendant’s attention was properly given to watching for the approach of traffic from Chadwick Street. Motion granted. William A. Connellan, and Harry H. Cannell, for plaintiff. Payson & Virgin, for defendant.